EXAMINER’S AMENDMENT
The Applicant’s amendments dated 7/5/2022 have been entered and fully considered. Claims 1 and 2 have been amended by the Applicant. Claims 3-9 have been cancelled. Claim 1 has been amended by the Examiner using Examiner’s Amendment (see below).
Claims 1 and 2 are pending and they are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with FREDERICK JOLHURST on 8/15/2022.
Claim 1, line 2: “the coincidence dip” has been replaced with “a coincidence dip”.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the independent claim 1 was FISHER (US-2015/0140301), hereinafter FISHER.
Regarding claim 1, FISHER’s teaching renders obvious a process for making lightweight symmetric glazing that comprises of: 
(a) selecting an asymmetric glazing having a first outer transparency layer, a first inner transparency layer, and a first interlayer for bonding said first outer transparency layer and said first inner transparency layer, wherein the thickness of the first outer transparency layer is greater than the thickness of the first inner transparency layer, 
(b) determining the total transparency thickness of the asymmetric glazing by adding the thickness of the first outer transparency layer of the asymmetric glazing to the thickness of the first inner transparency layer of the asymmetric glazing; and 
(c) making the lightweight symmetric glazing by arranging a sheet of polymer material between a first transparency sheet that has a thickness that is one-half of said total transparency thickness of the asymmetric glazing and a second transparency sheet that has a thickness that is one-half of said total transparency thickness of the asymmetric glazing; forming a symmetric laminate stack; and heating the symmetric laminate stack to form said lightweight symmetric glazing.
The Examiner notes that as disclosed by FISHER, it is known that soda-lime glass is a low cost option {[0007]} 
FISHER, however, fails to disclose that the asymmetric glazing’s outer transparency is a soda-lime silicate glass and its inner transparency is an aluminosilicate glass. Additionally, FISHER fails to disclose that the symmetric glazing that is made only of soda-lime glass has a coincidence dip that has a greater sound attenuation than the sound attenuation in the coincidence dip of the asymmetric glazing.  
One having ordinary skill in the art at the time the invention was filed would not have been reasonably motivated to have modified FISHER to arrive at the invention as claimed.
Claim 2 is dependent on claim 1 and as such it is allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748